Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                        Nos. 3D20-919; 3D20-920
                       Lower Tribunal No. 17-20589
                          ________________

                     The Strems Law Firm, P.A.,
                       and Yoel Guerra, et al.,
                                 Appellants,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.

     Appeals from non-final orders from the Circuit Court for Miami-Dade
County, Valerie R. Manno Schurr, Judge.

      Giasi Law, P.A., Melissa A. Giasi and Erin M. Berger (Tampa), for
appellant, The Strems Law Firm, P.A.; The Property Advocates, P.A.,
Samuel C. Gold and Cecile S. Mendizabal, for appellants, Yoel Guerra, Ketty
Evelyn Boza and Ihosvany Almore.

     Cole, Scott & Kissane, P.A., and Mark D. Tinker (Tampa), for appellee.


Before FERNANDEZ, SCALES and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Curbelo v. Ullman, 571 So. 2d 443, 444 (Fla. 1990)

(“Rule 1.540 was intended to provide relief from judgments, decrees or

orders under a limited set of circumstances. This rule was not intended to

serve as a substitute . . . for appellate review of judicial error.” (internal

quotation omitted)); see also Moakley v. Smallwood, 826 So. 2d 221, 226

(Fla. 2002) (“[A] trial court possesses the inherent authority to impose

attorneys’ fees against an attorney for bad faith conduct.”); Commonwealth

Fed. Sav. & Loan Ass’n v. Tubero, 569 So. 2d 1271, 1273 (Fla. 1990)

(reaffirming that a trial judge has the “discretion to order dismissal or default

for failure to comply with discovery requirements”).




                                       2